DETAILED ACTION
Allowable Subject Matter
Claims 20-38 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the reflector cell is configured to produce multiple virtual UV illumination sources corresponding to the flash lamp such that the UV energy delivered to the processing surface of the conveyor appears at the processing surface as if provided by an infinitely wide array of equally spaced, infinitely long UV energy sources and is substantially uniform over the treatment.
Regarding claim 30, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a shroud having first and second shroud walls extending downwardly from the elliptical reflector cap toward the conveyor, the horizontal dimension of the reflector cell corresponding to a distance between the first and second shroud walls; wherein the flash lamp is positioned at a first focus of the first elliptical shape.
Claims 21-29 and 31-38 are allowed due to being dependent from allowable independent claims 20 and 30, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
May 17, 2022
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881